Case 14-14565-JDW          Doc 87     Filed 03/25/19 Entered 03/25/19 08:15:26            Desc Main
                                      Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: BENJAMIN ERIC WATTS and                                                      CHAPTER 13
       AMY NICOLE WATTS                                                         NO. 14-14565 JDW



           MOTION FOR AUTHORITY TO SELL PROPERTY OF THE ESTATE


          COMES NOW, BENJAMIN ERIC WATTS and AMY NICOLE WATTS, Debtors in the
above styled and numbered cause, and file this their Motion for Authority to Sell Property of the
Estate, respectfully showing unto the Court as follows:


          1. Debtors filed a petition for relief under Chapter 13 of the Bankruptcy Code on the 12th
day of December, 2014, in the above styled and numbered cause.


          2. This Court has jurisdiction pursuant to 11 U.S.C. §1334, and this is a core proceeding
pursuant to 28 U.S.C. §157(b)(2)(N).


          3. On the date of filing of the case (the "Petition Date"), the Debtors were and continue to
be the record owner of a of the the real property located at 121 CR 369, Water Valley, MS, which
is located in Lafayette County, MS, and is more particularly described on Exhibit "A" attached
hereto.


          4. Also, on the Petition Date, the Debtors were and continue to be the record owner of a
2011 River Birch 28' x 56' mobile home, VIN: RB10AL15797AB (the "River Birch mobile
home").


          5. The equity in the above described real property and mobile home are exempt under
Mississippi law, as claimed in the Amended schedules filed by Debtors.
Case 14-14565-JDW        Doc 87    Filed 03/25/19 Entered 03/25/19 08:15:26             Desc Main
                                   Document     Page 2 of 5


       6. The Debtors have found a purchaser, Patrick P. Caine, who is willing to purchase the
land and mobile home for the sum of $28,000.00. Debtors have filed this Motion to request the
authority to sell the land and mobile home to said Purchaser.


       7. Oxford University Bank ("OUB") holds a lien on the real property described on
Exhibit "A", as evidenced by the promissory note and deed of trust attached to the proof of claim
(Clm. #5-1) filed by OUB. Per the Confirmed Chapter 13 Plan (Dkt. #44), said claim is a fully
secured claim. OUB has been paid its regular monthly mortgage payments and the estimated
payoff which will approximately $5,130.00. However, should the sale be approved, the payoff
balance of the claim as calculated by OUB must be paid directly from the sale proceeds, which
will pay off the full OUB claim, including any arrears claim.


       8. 21st Mortgage Corporation ("21st Mortgage") holds a lien upon the River Birch mobile
home as evidenced by the note and security agreement attached to the proof of claim (Clm. #4-1)
filed by 21st Mortgage on January 12, 2015. The 21st Mortgage claim was modified by the
Confirmed Plan, which provided that 21st Mortgage will be paid the value of its collateral in the
amount of $30,000.00 plus the Till Rate of 5.0% per annum. Per the Chapter 13 Trustee's report,
the more to come balance on the 21st Mortgage claim is $7,227.62, but after the March
disbursement, the balance should be reduced to approximately $6,727.00, and if the claim is paid
during April, the payoff will be approximately $6,755.00, which will require payment to the
trustee on or before April 26, 2019; the payoff of the claim will be approximately $7,263.50 so
the Trustee's normal compensation can be paid and the 21st Mortgage claim can be paid in full.
However, should the sale be approved, the payoff balance of the claim as calculated by the
Chapter 13 Trustee must be paid. If the payoff is paid in April, these payment will be lower as
determined by the Chapter 13 Trustee.


       9. After payment of the two secured claims, the Debtors would be entitled to retain the
net proceeds from the sale of approximately $14,840.00. However, Debtors request that
sufficient funds be paid to the Chapter 13 Trustee to payoff the 21st Mortgage claim as shown
above together with the sum of $4,310.00 being paid to the Chapter 13 Trustee to pay the
Case 14-14565-JDW        Doc 87     Filed 03/25/19 Entered 03/25/19 08:15:26              Desc Main
                                    Document     Page 3 of 5


Trustee's normal compensation and pay the remaining amount owed to Nissan Motor Acceptance
Corp ("NMAC") on its claim and pay the remaining amount owed to Regions Bank on its claim.


       10. To ensure that enough funds are paid to the Chapter 13 Trustee to pay her fees, the
21st Mortgage claim, the NMAC claim and the Regions Bank claim, Debtors agree that the sum
of $12,000.00 will be paid directly from the sales proceeds to the Chapter 13 Trustee.


       WHEREFORE, Debtors pray for the following relief:


       a)      that this Court will enter its Order granting the Debtors the authority to sell the
               Debtors' real property and their River Birch mobile home for the sum of
               $28,000.00;

       b)      that the closing attorney, title company or closing agent, be directed to pay OUB
               the sum required to pay its claim in full as calculated by OUB, including all
               portions of its claim;

       c)      that the closing attorney, title company or closing agent, be directed to pay the
               sum of $12,000.00 to the Chapter 13 Trustee, from which the Trustee shall be
               paid her normal compensation, and from which, 21st Mortgage, NMAC and
               Regions Bank shall be paid the remaining amount owed to complete Chapter 13
               plan;

       d)      that the closing attorney, title company or closing agent, be authorized to pay the
               remaining portion of the net proceeds from the sale to the Debtors;

       e)      that OUB and 21st Mortgage be ordered to release their lien on their collateral
               upon receipt of the funds require to pay the claims as required in the Court's order;
               and

       (f)     Debtors pray for such other, further and general relief to which they may be
               entitled.

                                                      Respectfully submitted,
                                                      BENJAMIN ERIC WATTS and
                                                      AMY NICOLE WATTS, Debtors

                                                 By: /s/Robert Gambrell
                                                     ROBERT GAMBRELL, Atty for Debtors
                                                     MSB #4409
Case 14-14565-JDW        Doc 87    Filed 03/25/19 Entered 03/25/19 08:15:26         Desc Main
                                   Document     Page 4 of 5


                                  CERTIFICATE OF SERVICE

        I, ROBERT GAMBRELL, Attorney for the above listed Debtors, do hereby certify that
the following have been served electronically via ECF the above Motion for Authority to Sell
Property of the Estate:

       David W. Asbach, Acting U. S. Trustee
       Locke D. Barkley, Chapter 13 Trustee
       and all other parties that are authorized to receive pleadings via ECF.

       Dated this 25th day of March, 2019.

                                                      /s/ Robert Gambrell
                                                     ROBERT GAMBRELL
                                                     GAMBRELL & ASSOCIATES, PLLC
                                                     101 Ricky D. Britt Blvd., Ste. 3
                                                     Oxford, MS 38655
                                                     Ph: (662)281-8800 / Fax: (662)202-1004
                                                     rg@ms-bankruptcy.com
Case 14-14565-JDW   Doc 87   Filed 03/25/19 Entered 03/25/19 08:15:26   Desc Main
                             Document     Page 5 of 5
